DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office Action, Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new pg. 3, par. 29, touch sensitive or approach sensitive, for example through a measureable change in resistance or capacitance claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in processing this application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-12, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trachte (US 2012/0268406).

In reference to claim 1, Trachte teaches a vehicle interior component configured to provide a user interface for a vehicle occupant in a vehicle comprising vehicle systems (Trachte, pg. 1, par. 2, touch sensitive input surface on a vehicle steering wheel/interior component; pg. 3, par. 29, touch sensitive input surfaces on a vehicle steering wheel),
comprising: a composite structure configured to provide the user interface comprising: (a) a cover providing an exterior surface (Trachte, pg. 3, par. 29, combined fabric types or layers which react in an electrically effective fashion on contact); 
(b) a sensor (Trachte, pg. 3, par. 29, touch sensitive or approach sensitive, for example through a measureable change in resistance or capacitance); 
(c) a light panel (Trachte, pg. 1, par. 11, display; pg. 3, pars. 29, 30, display); 
and (d) a positioning layer (Trachte, pg. 3, par. 35, specifically shaped fibers or lamellas which have specific rigidity or torsional rigidity and which have a nonlinear behavior in the proportion, which can be perceived by fingers, or an application force);
wherein the cover comprises a layer configured to facilitate the transmission of light from the light panel; wherein the sensor is configured to detect input from the vehicle occupant at or adjacent to the exterior surface of the cover; wherein the light 

Claim 2 is rejected as being dependent from rejected claim 1 as discussed above and further, Trachte teaches wherein the positioning layer is configured to retain positioning within the composite structure for operation of the sensor from input from the vehicle occupant (Trachte, pg. 3, par. 35, cover/specifically shaped fibers or lamellas which have specific rigidity or torsional rigidity and which have a nonlinear behavior in the proportion, which can be perceived by fingers, or an application force). 

Claim 5 is rejected as being dependent from rejected claim 1 as discussed above and further, Trachte teaches wherein the positioning layer comprises at least one of (a) a spacer; (b) a flexible spacer; (c) a spacer fabric; (d) a foam material; (e) a plastic material; (f) fabric; (g) polyurethane; (h) a woven material; (i) a spacer material; (j) a fabric material; (k) a fiber material; (l) a space (Trachte, pg. 3, par. 29, combined fabric types or layers which react in an electrically effective fashion on contact).

Claim 6 is rejected as being dependent from rejected claim 1 as discussed above and further, Trachte teaches wherein the composite structure comprises: (a) the cover; (b) a functional layer; (c) the sensor; (d) the positioning layer; (e) the light panel (Trachte, pg. 3, par. 29, functional layer/combined fabric types or layers on a steering wheel which react in an electrically effective fashion on contact, touch sensitive input surfaces on a vehicle steering wheel; steering wheel/composite structure further comprising, touch sensitive or approach sensitive sensing on a steering wheel; pg. 3, par. 35, cover/positioning layer/specifically shaped fibers or lamellas which have specific rigidity or torsional rigidity and which have a nonlinear behavior in the proportion, which can be perceived by fingers, of an application force; pg. 1, par. 11, display; pg. 3, pars. 29, 30, display). 

Claim 7 is rejected as being dependent from rejected claim 1 as discussed above and further, Trachte teaches wherein the cover comprises at least one of (a) textile; (b) fabric; (c) fiber mesh; (d) leather; (e) grain surface; (f) synthetic fiber fabric; (g) natural fibers; (h) artificial leather; (i) polyester; (j) synthetic fibers; (k) fabric sheet; (l) upholstered material; (m) a fleece material; (n) a woven material; (o) a non-woven material; (p) a sheet material; (q) a perforated material; (r) a composite of multiple fiber materials; (s) a translucent material; (t) a resilient material; (u) a leather material configured to facilitate the transmission of light; (v) a material that is partially transparent and partially opaque; (w) a layer configured to facilitate transmission of visible light; (x) a 

Claim 8 is rejected as being dependent from rejected claim 1 as discussed above and further, Trachte teaches wherein the cover comprises a light-transmissive cover comprising at least one of (a) film; (b) resin; (c) polycarbonate; (d) polyurethane; (e) polyvinyl material; (f) TPO; (g) a poly material; (h) a poly film; (i) a composite of multiple plastic materials; (j) a composite of multiple materials; (k) a composite of fiber material; (l) natural material; (m) metal; (n) a perforated material; (o) a translucent layer (Trachte, pg. 3, par. 34, light-emitting fibers/materials as recognizable display zones; pg. 5, par. 52, visually active display fibers/materials).

Claim 9 is rejected as being dependent from rejected claim 1 as discussed above and further, Trachte teaches further comprising a functional layer configured for at least one of (a) positioning; (b) spacing; (c) haptic feedback; (d) tactile feedback such as vibration; (e) audible feedback such as sound; (f) optical enhancement; (g) light shielding; (h) electrical shielding; (i) interference shielding; (j) optical electrical charging for a device; (k) interaction with a mobile device; (l) interaction with a vehicle system; (m) cushioning; (n) adhesion or bonding; (o) tactile shear/feel performance; (p) thermal management; (q) heating; (r) cooling; (s) providing Peltier effect; (t) diffusion of 

Claim 10 is rejected as being dependent from rejected claim 1 as discussed above and further, Trachte teaches wherein the sensor comprises at least one of (a) an array; (b) a grid; (c) a foil; (d) a panel; (e) a touch panel; (f) a flexible panel; (g) a detector; (h) a proximity detector; (i) a capacitive touch panel; (j) a pressure sensitive panel; (k) a camera (Trachte, pg. 3, par. 29, touch sensitive or approach sensitive, for example, measureable change in resistance or capacitance).

Claim 11 is rejected as being dependent from rejected claim 1 as discussed above and further, Trachte teaches wherein the light panel comprises at least one of (a) an array; (b) a grid; (c) a panel; (d) a display screen; (e) a flexible panel; (f) a lighting array; (g) a lighting device array; (h) a light-emitting device array; (i) an LED array; (j) a flexible LED array; (k) an OLED array; (l) a flexible LED matrix; (m) a flexible sheet; (n) a display (Trachte, pg. 1, par. 11, display; pg. 3, pars. 29, 30, display). 

In reference to claim 12, Trachte teaches a vehicle interior component configured to provide a user interface for a vehicle occupant in a vehicle comprising vehicle systems (Trachte, pg. 1, par. 2, touch sensitive input surface on a vehicle steering 
comprising: a composite structure configured to provide the user interface comprising: (a) a cover providing an exterior surface; (b) a light panel; and (c) a functional layer (Trachte, pg. 3, par. 29, cover/combined fabric types or layers which react in an electrically effective fashion on contact; pg. 1, par. 11, display; pg. 3, pars. 29, 30, display; pg. 3, par. 35, functional layer/specifically shaped fibers or lamellas which have specific rigidity or torsional rigidity and which have a nonlinear behavior in the proportion, which can be perceived by fingers, or an application force);
wherein the cover comprises a light-transmissive layer; wherein the light panel is configured to provide illumination at least partially visible through the exterior surface of the cover; wherein the functional layer is configured for at least one of (a) positioning; (b) spacing; (c) haptic feedback; (d) tactile feedback such as vibration; (e) audible feedback such as sound; (f) optical enhancement; (g) light shielding; (h) electrical shielding; (i) interference shielding; (j) optical electrical charging for a device; (k) interaction with a mobile device; (l) interaction with a vehicle system; (m) cushioning; (n) adhesion or bonding; (o) tactile shear/feel performance; (p) thermal management; (q) heating; (r) cooling; (s) providing Peltier effect; (t) diffusion of illumination from the light panel; (u) monitoring; (v) recording; (w) alerting; (x) messaging; (y) light guiding; (z) flexibility (Trachte, pg. 1, par. 2, integrated visual display properties by means of light emitting fibers or by means of a layer of light-emitting polymers or electronic ink; touch-

In reference to claim 16, Trachte teaches a vehicle interior component configured to provide a user interface for a vehicle occupant in a vehicle comprising vehicle systems (Trachte, pg. 1, par. 2, touch sensitive input surface on a vehicle steering wheel/interior component; pg. 3, par. 29, touch sensitive input surfaces on a vehicle steering wheel),
comprising: a composite structure configured to provide the user interface comprising: (a) a cover providing an exterior surface (Trachte, pg. 3, par. 29, cover/combined fabric types or layers which react in an electrically effective fashion on contact);  
(b) a positioning layer (Trachte, pg. 3, par. 35, specifically shaped fibers or lamellas which have specific rigidity or torsional rigidity and which have a nonlinear behavior in the proportion, which can be perceived by fingers, or an application force); 
(c) a sensor (Trachte, pg. 3, par. 29, touch sensitive or approach sensitive, for example through a measureable change in resistance or capacitance); 
(d) a light panel  (Trachte, pg. 1, par. 11, display; pg. 3, pars. 29, 30, display); 
and (e) a functional layer (Trachte, pg. 3, par. 29, functional layer/combined fabric types or layers on a steering wheel which react in an electrically effective fashion 
 wherein the cover comprises a light-transmissive layer (Trachte, pg. 1, par. 11, display; pg. 3, pars. 29, 30, display);  
wherein the sensor is configured to detect input from the vehicle occupant at or adjacent to the exterior surface of the cover (Trachte, pg. 3, par. 29, touch sensitive or approach sensitive, for example through a measureable change in resistance or capacitance);  
wherein the light panel is configured to provide illumination at least partially visible through the exterior surface of the cover  (Trachte, pg. 1, par. 2, integrated visual display properties by means of light emitting fibers or by means of a layer of light-emitting polymers or electronic ink);
wherein operation of the user interface for the vehicle occupant comprises at least one of (a) output from illumination from the light panel and (b) input detected by the sensor (Trachte, pg. 1, par. 2, integrated visual display properties by means of light emitting fibers or by means of a layer of light-emitting polymers or electronic ink; pg. 3, par. 29, touch sensitive or approach sensitive, for example through a measureable change in resistance or capacitance).



Claim 19 is rejected as being dependent from rejected claim 16 as discussed above and further, Trachte teaches wherein the positioning layer comprises at least one of (a) a spacer; (b) a flexible spacer; (c) a spacer fabric; (d) a fabric material; (e) a foam material; (f) a plastic material; (g) a woven material; (h) a fiber material; (i) fabric; (j) 

Claim 20 is rejected as being dependent from rejected claim 16 as discussed above and further, Trachte teaches wherein the sensor is configured to detect input from the vehicle occupant at or adjacent to the exterior surface of the cover from at least one of (a) touch; (b) pressure; (c) proximity; (d) movement; (e) gesture; (f) positioning; wherein the sensor comprises at least one of (a) an array; (b) a grid; (c) a foil; (d) a panel; (e) a touch panel; (f) a flexible panel; (g) a detector; (h) a proximity detector; (i) a capacitive touch panel; (j) a pressure sensitive panel; (k) a camera; wherein the sensor is configured to detect input from the vehicle occupant at or adjacent to the exterior surface of the cover; and wherein operation of the user interface for the vehicle occupant comprises at least one of (a) output from illumination from the light panel and (b) input detected by the sensor (Trachte, pg. 3, par. 29, touch sensitive or approach sensitive, for example through a measureable change in resistance or capacitance; pg. 1, par. 2, integrated visual display properties by means of light emitting fibers or by means of a layer of light-emitting polymers or electronic ink; touch-sensitive, dynamic inputs of a user’s hands; integrated visual display).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Trachte (US 2012/0268406) in view of Slobodin et al. (US 2011/0096025).


Slobodin discloses touch sensing, analogous in art with that of Trachte, wherein a positioning layer comprises a foam layer under a cover (Slobodin, pg. 3, par. 28, compressible foam layer allowing a change in volume when pressed’ Fig. 2C, foam layer element 225).
It would have been obvious to one having ordinary skill in the art to modify the system of Trachte wherein a positioning layer comprises a foam layer under a cover, as taught by Slobodin.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements wherein a positioning layer comprises a foam layer under a cover, of Slobodin, with the system of Trachte, according to known methods to achieve predictable results, namely, compressible material under a touch sensitive layer to cushion input.

Claims 4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Trachte (US 2012/0268406) in view of De Wind et al. (US 2015/0116810).


De Wind discloses a vehicle display, analogous in art with that of Trachte, comprising a functional layer; wherein the functional layer comprises a diffuser (De Wind, pg. 18, par. 120, diffuser in front of illumination source to provide a generally uniform appearance).
It would have been obvious to one having ordinary skill in the art to modify the system of Trachte to comprise a functional layer; wherein the functional layer comprises a diffuser, as taught by De Wind.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements comprising a functional layer; wherein the functional layer comprises a diffuser, of De Wind, with the system of Trachte, according to known methods to achieve predictable results, namely, a diffuser in front of an illumination source to provide a generally uniform appearance, as is well known in the art.

Claim 13 is rejected as being dependent from rejected claim 12 as discussed above and further, Trachte teaches wherein the functional layer comprises a second functional layer; the second functional layer comprises a positioning layer; wherein the positioning layer comprises at least one of (a) a spacer; (b) a flexible spacer; (c) a 
Trachte however fails to expressly teach further comprising a first functional layer, wherein the first functional layer comprises a functional layer configured for diffusion of illumination from the light panel.
De Wind discloses a vehicle display, analogous in art with that of Trachte, comprising a first functional layer, wherein the first functional layer comprises a functional layer configured for diffusion of illumination from a light panel (De Wind, pg. 18, par. 120, diffuser in front of illumination source to provide a generally uniform appearance).
It would have been obvious to one having ordinary skill in the art to modify the system of Trachte to comprise a first functional layer, wherein the first functional layer comprises a functional layer configured for diffusion of illumination from a light panel, as taught by De Wind.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements comprising a first functional layer, wherein the first functional layer comprises a functional layer configured for diffusion of illumination from a light panel, of De Wind, with the system of Trachte, 

Claim 14 is rejected as being dependent from rejected claim 13 as discussed above and further, Trachte as modified teaches wherein the composite structure comprises: (a) the cover; (b) the first functional layer; (c) the positioning layer; (d) the light panel (Trachte, pg. 3, par. 29, functional layer/combined fabric types or layers on a steering wheel which react in an electrically effective fashion on contact, touch sensitive input surfaces on a vehicle steering wheel; steering wheel/composite structure further comprising, touch sensitive or approach sensitive sensing on a steering wheel; pg. 3, par. 35, cover/positioning layer/specifically shaped fibers or lamellas which have specific rigidity or torsional rigidity and which have a nonlinear behavior in the proportion, which can be perceived by fingers, of an application force; pg. 1, par. 11, display; pg. 3, pars. 29, 30, display). 

Claim 15 is rejected as being dependent from rejected claim 13 as discussed above and further, Trachte as modified teaches wherein the composite structure comprises: (a) the cover; (b) the first functional layer; (c) a sensor; (d) the positioning layer; (e) the light panel comprising a display (Trachte, pg. 3, par. 29, functional layer/combined fabric types or layers on a steering wheel which react in an electrically 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624